Case 4:18-cv-00076-HLM Document 13-2 Filed 11/20/18 Page 1 of 13




            EXHIBIT 2
        Case 4:18-cv-00076-HLM Document 13-2 Filed 11/20/18 Page 2 of 13




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ROME DIVISION

DENNIS CHESTER, on his own behalf
and those similarly situated,
                                                        Case No. 4:18-cv-00076-HLM
       Plaintiff,
v.

LNR ENTERPRISE, LLC, a Domestic
Limited Liability Company and
CARL D. LIVINGSTON, Individually,

     Defendants.
__________________________________/

                          AFFIDAVIT OF ANDREW R. FRISCH

STATE OF FLORIDA:

COUNTY OF BROWARD:

       Before me, the undersigned authority, personally appeared ANDREW R. FRISCH,

Esquire, who, after being duly sworn, deposes and says:

       1.      My name is ANDREW R. FRISCH. I am over the age of eighteen (18) and

competent to testify as to the matters stated herein.

       2.      I am a partner at Morgan & Morgan, P.A. (“M&M”) in Plantation, Florida, in

charge of the firm’s nationwide class/collective action employment practice.

       3.      M&M is a national firm, with over 400 attorneys, that represents plaintiffs in a

wide variety of employment matters including individual and collective/class action litigation

involving wage and hour claims.

       4.      As an attorney for M&M, I am responsible for prosecuting, as lead counsel,
       Case 4:18-cv-00076-HLM Document 13-2 Filed 11/20/18 Page 3 of 13




federal and state labor and employment claims, including claims arising under Title VII, the

Americans with Disabilities Act (ADA), the Age Discrimination in Employment Act (ADEA),

the Florida Civil Rights Act, the Fair Labor Standards Act (“FLSA”), and various parallel

state and local municipal wage and hour laws, among others.

       5.      M&M is the largest Plaintiff-side law firm in the United States.

       6.      I was/am Plaintiff’s counsel in the matter of Dennis Chester vs. LNR

Enterprise, LLC and Carl D. Livingston (Case No. 4:18-cv-76-HLM) . To that end, I was the

attorney responsible for the litigation on behalf of Dennis Chester.

       7.      As indicated by the contemporaneous time records attached hereto as

EXHIBIT A, a total of 13.61 hours were spent prosecuting this Complaint on behalf of

Plaintiff, Dennis Chester.

       8.      I/we undertook this representation on a purely contingent basis. Moreover,

because our firm has finite resources, our acceptance of this case precluded me/us from

accepting other wage and hour class/collective actions. Neither my firm, nor I have received

compensation for the services we have rendered in this case to date, from any source.

Counsel’s Background and Experience

       9.      I completed my undergraduate studies at the University of Michigan (Ann

Arbor), where I obtained a Bachelor of Arts (1997) with honors, and served as an assistant to

the Honorable Lynn Rivers, then the Congressperson from Ann Arbor in the United States

House of Representatives. After my graduation from the University of Michigan, I attended

law school at the Benjamin N. Cardozo School of Law in New York, where I graduated in the

top of my class and earned a Juris Doctor degree (2000). While in law school, I served as a



                                                 2
       Case 4:18-cv-00076-HLM Document 13-2 Filed 11/20/18 Page 4 of 13




student law clerk for the Honorable Denis R. Hurley of the Eastern District of New York, and

received numerous scholastic honors.

       10.    I was admitted to the bars of the State of New York and New Jersey in

2001, the bar of the State of Florida in 2006, and the bar of the State of Georgia in 2012.

Additionally, I am admitted to the bars of the Third, Fifth, Sixth, and Eleventh Circuit

Court of Appeals, the District of Colorado, Middle, Northern and Southern Districts of

Florida, Middle and Northern Districts of Georgia, Middle and Northern Districts of

Georgia Bankruptcy Courts, Northern District of Illinois, Eastern District of Michigan,

Eastern, Northern, and Southern Districts of New York, District of New Jersey, Eastern

and Western Districts of Tennessee, and Northern and Southern Districts of Texas. I am

a member in good standing of each of these bars.

       11.    I have been practicing law since January 2001, have successfully handled

hundreds of FLSA collective action cases (in multiple states and venues), and prior to coming

to Morgan & Morgan, P.A., I managed the Wage and Hour Department at Rosenthal & Levy,

P.A. in West Palm Beach, Florida for over a year.

       12.    I have served or am serving as lead counsel in Wage and Hour Class/Collective

Actions in the Middle, Northern and Southern District of Florida, Southern District of Texas,

Eastern and Southern Districts of New York, District of New Jersey, Eastern District of North

Carolina, Southern and Northern Districts of Mississippi, Eastern, Middle and Western

Districts of Tennessee, Southern District of Ohio, Northern and Middle Districts of Georgia,

District of Colorado, District of Oregon, and the Court of Federal Claims. See, e.g., Bath v.

Red Vision Systems, Inc., 2014 WL 2436100 (D.N.J. May 29, 2014); Thompson v. Direct



                                               3
       Case 4:18-cv-00076-HLM Document 13-2 Filed 11/20/18 Page 5 of 13




General Consumer Products, Inc., 2014 WL 884494 (M.D. Tenn. March 5, 2014)(nationwide

class of insurance agents); Palma v. MetroPCS Wireless, Inc., 2013 WL 6597079 (M.D. Fla.

Dec. 16, 2013)(nationwide class of account service representatives); White v. NTC Transp.,

Inc., 2013 WL 5874566 (N.D. Miss. Oct. 31, 2013); Cooper v. East Coast Assemblers, Inc.,

2013 WL 308880 (S.D. Fla. Jan. 25, 2013)(certifying nationwide class of “assemblers”

regarding unpaid overtime claims); Young v. Dollar Tree Stores, Inc., 1:11-cv-01840-REB-

MJW, D.E. 264 (D. Colo. Aug. 24, 2012)(conditionally certifying a nationwide class of over

35,000 “assistant store managers” pursuing off-the-clock claims); Hardesty v. Litton's Market

and Restaurant, Inc., 2012 WL 6046743 (E.D. Tenn. Sept. 28, 2012)(class of tipped servers

alleging tip credit violations); Toure v. Amerigroup Corp., 2012 WL 1432302, (E.D.N.Y.

April 20, 2012); Elliott v. Amspec Services, LLC, 2011 WL 6002019 (D.N.J. Nov. 29,

2011)(certifying nationwide class of “oil, gas and chemical inspectors”); Mainor v. Lazer

Spot, Inc., 2011 U.S. Dist. LEXIS 151990, at *8 (N.D. Ga. Aug. 9, 2011)(nationwide class of

yard jockeys); Dacar v. Saybolt, LP, 4:11-cv-00433, D.E. 135 (S.D. Tex. June 2, 2011);

Aponte v. Comprehensive Health Management, Inc., 2011 WL 2207586 (S.D.N.Y. June 2,

2011); Alvarez v. Gold Belt, LLC, 2011 WL 1337457 (D.N.J. Apr. 7, 2011); Mills v. RM

International, Inc., 3:11-cv-00129, D.E. 38 (D. Or. March 31, 2011)(conditionally certifying

nationwide class of “test drivers”); Reyes v. AT & T Corp., 2011 WL 3517004 (S.D. Fla. Feb.

28, 2011)(conditionally certifying a nationwide class of “retail account executives”); Brantley

v. Inspectorate America Corp., 4:09-cv-02439, D.E. 43 (S.D. Tex. April 14, 2010); Gayle v.

United States, 85 Fed. Cl. 72 (2008).

       13.     Additionally, I have repeatedly been held to be adequate class counsel in



                                                4
        Case 4:18-cv-00076-HLM Document 13-2 Filed 11/20/18 Page 6 of 13




claims arising under various state’s wage and hour laws. See, e.g., Seghroughni v. Advantus

Restaurant, Inc., 2015 WL 390329, at *2 (M.D. Fla. Jan. 28, 2015) (appointing Frisch and

Morgan & Morgan as class counsel in case arising from FMWA claims); Deleon v. Wells

Fargo, N.A., 1:12-cv-04494-RLE, D.E. 39 (S.D.N.Y. Jan. 12, 2015) (same); Reyes v. AT&T

Mobility Services, LLC, 1:10-cv-20837-MGC, D.E. 191 (S.D. Fla. Dec. 20, 2012) (appointing

Frisch as class counsel); Toure v. Amerigroup Corp., 2012 WL 3240461, at *5 (E.D.N.Y.

August 6, 2012) (“Class Counsel have substantial experience prosecuting and settling

employment class actions, including wage and hour class actions, and are well-versed in wage

and hour law and in class action law.”); Aponte v. Comprehensive Health Management, Inc.,

2011 WL 2207586, at *12 (S.D.N.Y. June 2, 2011) (finding that Frisch and Morgan &

Morgan “are qualified, experienced, and capable of acting as lead counsel” in wage and hour

class actions).

        14.       I have also tried close to two dozen jury trials in the state and federal courts of

Florida, Kentucky and New York, as well as over one hundred final administrative hearings in

multiple states and forums.

        15.       Additionally, I have handled numerous cases as appellate counsel in

administrative proceedings, as well as in state and federal court proceedings.

        16.       I am a member of the National Employment Lawyers Association (“NELA”),

as well as NELA’s Florida and Georgia chapters. I am also an active member of various trial

lawyer organizations, including the Florida Justice Association (“FJA”), the Palm Beach

County Justice Association (“PBCJA”), the Broward County Justice Association (“BCJA”)

and the New York State Trial Lawyers Association (“NYSTLA”).



                                                    5
        Case 4:18-cv-00076-HLM Document 13-2 Filed 11/20/18 Page 7 of 13




       17.     Further, I have published multiple articles on Wage and Hour subjects in

different periodicals. I am also author/publisher of the “Overtime Law Blog” website

http://flsaovertimelaw.com, a frequently updated site pertaining to recent developments in

FLSA and Wage and Hour jurisprudence.

       18.     Given my expertise in wage and hour law, I am frequently asked to present to

groups of attorneys and/or paralegals at speaking engagements. See, e.g., Lecturer, “Overtime

and Fair Labor Standards Act,” Palm Beach County Chapter of Paralegal Association of

Florida, Inc., May 9, 2007; also Lecturer, “Title VII of the Civil Rights Act of 1964; Age

Discrimination in Employment Act (ADEA); Older Workers Benefits Protection Act

(OWBPA); Florida Whistleblowers Act,” Florida Workers’ Advocates, FWA's 17th Annual

Education Conference, June 9, 2007; Lecturer, “Best Strategies for Handling Fair Labor

Standards Act (FLSA) Litigation by the Plaintiff and Defendant,” Florida Bar Labor and

Employment Section, Advanced Labor Topics 2012, April 14, 2012; Lecturer, “Calculating

Damages Under the FLSA to Maximize Your Claims,” Practice Made Perfect’s Wage & Hour

Seminar, February 7, 2013.

       19.     Based on my experience and expertise handling wage and hour cases

throughout the United States, my reasonable hourly rate has been recognized to be anywhere

between $325 to $475 per hour, depending on the local market in which the case is pending.

                             Attorney’s Fees and Litigation Costs

       20.     To date, Plaintiff’s counsel has incurred approximately $1,078.82 in out-of-

pocket costs in the litigation of this case. Attached hereto as EXHIBIT B, is a copy of

Counsel’s cost ledger to date.



                                               6
Case 4:18-cv-00076-HLM Document 13-2 Filed 11/20/18 Page 8 of 13
Case 4:18-cv-00076-HLM Document 13-2 Filed 11/20/18 Page 9 of 13




           EXHIBIT A
Case 4:18-cv-00076-HLM Document 13-2 Filed 11/20/18 Page 10 of 13
Case 4:18-cv-00076-HLM Document 13-2 Filed 11/20/18 Page 11 of 13
Case 4:18-cv-00076-HLM Document 13-2 Filed 11/20/18 Page 12 of 13




            EXHIBIT B
Case 4:18-cv-00076-HLM Document 13-2 Filed 11/20/18 Page 13 of 13
